USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 99-2240                          UNITED STATES,                            Appellee,                                v.              ANTONIO ROBLES-RAMOS, a/k/a EL GORDO,                      Defendant, Appellant.           APPEAL FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF PUERTO RICO          [Hon. Jose Antonio Fuste, U.S. District Judge]                              Before                     Torruella, Chief Judge,               Boudin and Lipez, Circuit Judges.                                                                                                                                                                     Maria H. Sandoval on brief for appellant.     Guillermo Gil, United States Attorney, Jorge E. Vega-Pacheco,Assistant United States Attorney, and Michelle Morales, AssistantUnited States Attorney, on brief for appellee.December 23, 1999                 Per Curiam.   After a thorough review of the record and the submissions of the parties, we affirm the order of detention, essentially for the reasons set out by the district court in its Opinion and Order dated October 1, 1999.           Affirmed.  1st Cir. Loc. R. 27(c).